        Case 6:20-cv-01079-JWL Document 16 Filed 12/04/20 Page 1 of 16




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


TAMMI F.,1                             )
                                       )
                  Plaintiff,           )
                                       )                 CIVIL ACTION
v.                                     )
                                       )                 No. 20-1079-JWL
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
                  Defendant.           )
 ______________________________________)



                            MEMORANDUM AND ORDER


       Plaintiff seeks review of a decision of the Commissioner of Social Security

denying Disability Insurance Benefits (DIB) pursuant to sections 216(i) and 223 of the

Social Security Act, 42 U.S.C. §§ 416(i) and 423 (hereinafter the Act). Finding no error

in the Administrative Law Judge’s (ALJ) evaluation of the medical opinion of Ms.

Hubbard, the Advanced Practice Registered Nurse (APRN) (nurse-practitioner) who

treated Plaintiff, the court ORDERS that judgment shall be entered pursuant to the fourth

sentence of 42 U.S.C. § 405(g) AFFIRMING the Commissioner’s final decision.

I.     Background




1
 The court makes all its “Memorandum and Order[s]” available online. Therefore, in the
interest of protecting the privacy interests of Social Security disability claimants, it has
determined to caption such opinions using only the initial of the Plaintiff’s last name.
        Case 6:20-cv-01079-JWL Document 16 Filed 12/04/20 Page 2 of 16




       Plaintiff protectively filed an application for DIB on August 23, 2017. (R. 10).

After exhausting administrative remedies before the Social Security Administration

(SSA), Plaintiff filed this case seeking judicial review of the Commissioner’s decision

pursuant to 42 U.S.C. § 405(g). Plaintiff claims the ALJ erred in weighing the opinion of

Ms. Hubbard in that the ALJ found Ms. Hubbard’s opinion somewhat persuasive but did

not accept all the limitations she opined and did not explain why.

       The court’s review is guided by the Act. Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009). Section 405(g) of the Act provides that in judicial review “[t]he

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). The court must determine whether the ALJ’s factual

findings are supported by substantial evidence in the record and whether she applied the

correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); accord,

White v. Barnhart, 287 F.3d 903, 905 (10th Cir. 2001). “Substantial evidence” refers to

the weight, not the amount, of the evidence. It requires more than a scintilla, but less

than a preponderance; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); see

also, Wall, 561 F.3d at 1052; Gossett v. Bowen, 862 F.2d 802, 804 (10th Cir. 1988).

Consequently, to overturn an agency’s finding of fact the court “must find that the

evidence not only supports [a contrary] conclusion, but compels it.” I.N.S. v. Elias-

Zacarias, 502 U.S. 478, 481, n.1 (1992) (emphases in original).

       The court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting

                                             2
        Case 6:20-cv-01079-JWL Document 16 Filed 12/04/20 Page 3 of 16




Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991)); accord,

Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005); see also, Bowling v. Shalala,

36 F.3d 431, 434 (5th Cir. 1994) (The court “may not reweigh the evidence in the record,

nor try the issues de novo, nor substitute [the Court’s] judgment for the

[Commissioner’s], even if the evidence preponderates against the [Commissioner’s]

decision.”) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)). Nonetheless,

the determination whether substantial evidence supports the Commissioner’s decision is

not simply a quantitative exercise, for evidence is not substantial if it is overwhelmed by

other evidence or if it constitutes mere conclusion. Gossett, 862 F.2d at 804-05; Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989).

       The Commissioner uses the familiar five-step sequential process to evaluate a

claim for disability. 20 C.F.R. § 404.1520; Wilson v. Astrue, 602 F.3d 1136, 1139 (10th

Cir. 2010) (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988)). “If a

determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.” Wilson, 602 F.3d at 1139 (quoting

Lax, 489 F.3d at 1084). In the first three steps, the Commissioner determines whether

claimant has engaged in substantial gainful activity since the alleged onset, whether she

has a severe impairment(s), and whether the severity of her impairment(s) meets or

equals the severity of any impairment in the Listing of Impairments (20 C.F.R., Pt. 404,

Subpt. P, App. 1). Williams, 844 F.2d at 750-51. After evaluating step three, the

Commissioner assesses claimant’s residual functional capacity (RFC). 20 C.F.R.



                                             3
        Case 6:20-cv-01079-JWL Document 16 Filed 12/04/20 Page 4 of 16




§ 404.1520(e). This assessment is used at both step four and step five of the sequential

evaluation process. Id.

       The Commissioner next evaluates steps four and five of the process—determining

at step four whether, considering the RFC assessed, claimant can perform her past

relevant work; and at step five whether, when also considering the vocational factors of

age, education, and work experience, she is able to perform other work in the economy.

Wilson, 602 F.3d at 1139 (quoting Lax, 489 F.3d at 1084). In steps one through four the

burden is on Plaintiff to prove a disability that prevents performance of past relevant

work. Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006); accord, Dikeman v. Halter,

245 F.3d 1182, 1184 (10th Cir. 2001); Williams, 844 F.2d at 751 n.2. At step five, the

burden shifts to the Commissioner to show that there are jobs in the economy which are

within the RFC previously assessed. Id.; Haddock v. Apfel, 196 F.3d 1084, 1088 (10th

Cir. 1999).

I.     Discussion

       Plaintiff points out the ALJ found Ms. Hubbard’s opinion somewhat persuasive.

She notes Ms. Hubbard found Plaintiff markedly limited in the abilities to maintain

socially appropriate behavior and to maintain attention and concentration for extended

periods and argues the ALJ erred by failing to explain why these opinions, which conflict

with the RFC assessed, were not adopted. She argues,

       The case law is clear that the ALJ must explain why she rejected some
       limitations contained in an RFC assessment while adopting others. The ALJ
       did not do so here. Instead, the ALJ found Ms. Hubbard’s opinion
       “somewhat persuasive” and did not explain why she rejected some of the
       limitations contained in the opinion.

                                             4
        Case 6:20-cv-01079-JWL Document 16 Filed 12/04/20 Page 5 of 16




(Pl. Br. 16) (relying, variously, on; Chapo v. Astrue, 682 F.3d 1285, 1291-92 (10th Cir.

2012); Haga v. Astrue, 482 F.3d 1205, 1208 (10th Cir. April 3, 2007); Robinson v.

Barnhart, 366 F.3d 1078, 1084-85 (10th Cir. 2004); Hamlin v. Barnhart, 365 F.3d 1208,

1219 (10th Cir. 2004); Leah A. D. v. Saul, No. 19-1223-JWL, 2020 WL 2849475, at *6

(D. Kan. June 2, 2020); Booker v. Berryhill, No. 17-1319-JWL, 2018 WL 5311884, at *4

(D. Kan. Oct. 26, 2018); Forsberg v. Berryhill, No. 17-1087-JWL, 2018 WL 1471426, at

*3 (D. Kan. March 26, 2018); Selkirk v. Berryhill, No. 166-2810-JWL, 2017 WL

5007156, at *5 (D. Kan. Nov. 2, 2017); Warzeka v. Colvin, No. 15-1118-SAC, 2016 WL

3902751, at *5 (D. Kan. July 19, 2016); Gonzales v. Colvin, No. 14-0249-LAM 2015

WL 13662717, at *5 (D.N.M. April 2, 2015); Brillhart v. Colvin, No. 14-1387-JWL,

2015 WL 7017439, at *2 (D. Kan. Nov. 10, 2015); Gutierrez v. Colvin, No. 12-cv-01668-

WYD, 2013 WL 5200522, at *2 (D. Colo. Sept. 16, 2013); Lodwick v. Astrue, No. 10-

1394-SAC, 2011 WL 6253799, at *4 (D. Kan. Dec. 13, 2011)).

       Plaintiff acknowledges that the ALJ found the opinions of the state agency

consultants, Dr. Smith and Dr. Anthony persuasive, but points out that the ALJ

erroneously stated they examined Plaintiff whereas they only reviewed the record

evidence before formulating their opinion. (Pl. Br. 21). Plaintiff argues, “Had the ALJ

been aware of the lack of examining relationship between the consultants and [Plaintiff],

she may have afforded the opinions less weight.” Id. (citing 20 C.F.R.

§ 404.1520c(3)(v)). Moreover, she argues the ALJ’s evaluation of the consultants’

opinions does not explain why she accepted some of Ms. Hubbard’s limitations while

apparently rejecting others. Id.

                                            5
        Case 6:20-cv-01079-JWL Document 16 Filed 12/04/20 Page 6 of 16




       The Commissioner argues that the ALJ’s decision is proper and is supported by

the record evidence. He argues that recently revised regulations control the consideration

of medical opinions and prior administrative medical findings such as are at issue here;

and provide five factors to consider, of which the two most important are supportability

and consistency. (Comm’r Br. 9-10). He argues that pursuant to those regulations

       when a medical source provides multiple medical opinions or prior
       administrative medical findings, the Commissioner will articulate how he
       considered the medical opinions or prior administrative medical findings
       from that medical source together in a single analysis using the applicable
       factors as appropriate.

Id. at 10 (citing 20 C.F.R. § 404.1520c(b)(1)).

       He argues the ALJ found Dr. Smith’s and Dr. Anthony’s opinions persuasive,

noting that they were supported by detailed explanations, identified inconsistencies

between Plaintiff’s allegations of symptoms and her reports of her activities and abilities,

were consistent with evidence of improvement with medication, and consistent with

relevant mental functional findings. Id. at 10-11. He acknowledges that the ALJ stated

that Dr. Smith and Dr. Anthony examined Plaintiff but argues that is merely a scrivener’s

error. Id. at 12. He acknowledges the ALJ found Ms. Hubbard’s opinion somewhat

persuasive, finding her “limitation in social functioning supported by the record” but

other portions of her assessment less persuasive. Id.

       He argues, “While some contradictory evidence may be found in the record, the

issue is not whether Plaintiff’s position was supported by substantial evidence, but

whether the ALJ’s decision was so supported.” Id. 13-14 (citing Perales, 402 U.S. at

401). He points to record evidence supporting the ALJ’s findings that (1) “Ms.

                                             6
        Case 6:20-cv-01079-JWL Document 16 Filed 12/04/20 Page 7 of 16




Hubbard’s assessment was inconsistent with Plaintiff’s improvement with psychiatric

medication, including Plaintiff’s own reports in this regard” (Pl. Br. 12); (2) “Ms.

Hubbard’s assessment was inconsistent with her own favorable mental functional

findings;” and (3) “Ms. Hubbard completed her assessment on a form that reflected

primarily the ‘paragraph B’ criteria.” Id. at 15. He also points out the ALJ discounted

Plaintiff’s allegations of allegedly disabling symptoms. Id. at 18.

       In her Reply Brief, Plaintiff argues the Commissioner misunderstands the

argument in her brief, explaining

       the issue here is not the ALJ’s findings, but the ALJ’s lack of findings and
       explanation regarding the remaining limitations in Ms. Hubbard’s opinion;
       specifically, the limitations regarding maintaining socially appropriate
       behavior and maintaining attention and concentration for extended periods.

(Reply 2-3). She argues, “Contrary to the Defendant’s suggestion, however, the ALJ did

not find ‘other portions’ of the opinion less persuasive. Instead, the ALJ was silent on

many portions of the opinion.” Id. at 3. She argues that although Ms. Hubbard’s opinion

did not assess the functional abilities of Plaintiff, it is nonetheless a medical opinion that

Plaintiff has marked limitations “in the ability to maintain socially appropriate behavior

and the ability to maintain attention and concentration for extended periods,” which

requires the ALJ to explain why her assessment conflicts with the opinion. Id. at 5. She

argues the ALJ did not apply the correct legal standard and remand is required. Id. at 6.

       A.     The Standard Applicable

       Effective March 27, 2017, the regulations changed the definition of “acceptable

medical source” to add licensed audiologists for certain impairments, and licensed


                                               7
        Case 6:20-cv-01079-JWL Document 16 Filed 12/04/20 Page 8 of 16




Advanced Practice Registered Nurses and licensed Physician Assistants within their

licensed scope of practice. Compare 20 C.F.R. § 404.1502 (2017), with 20 C.F.R.

§§ 404.1502, 404.1513 (2016). The regulation defines “medical opinion” and “prior

administrative medical finding:”

      (2) Medical opinion. A medical opinion is a statement from a medical
      source about what you can still do despite your impairment(s) and whether
      you have one or more impairment-related limitations or restrictions in the
      following abilities: …

              (i) Your ability to perform physical demands of work activities,
              such as sitting, standing, walking, lifting, carrying, pushing, pulling,
              or other physical functions (including manipulative or postural
              functions, such as reaching, handling, stooping, or crouching);

              (ii) Your ability to perform mental demands of work activities, such
              as understanding; remembering; maintaining concentration,
              persistence, or pace; carrying out instructions; or responding
              appropriately to supervision, co-workers, or work pressures in a
              work setting;

              (iii) Your ability to perform other demands of work, such as seeing,
              hearing, or using other senses; and

              (iv) Your ability to adapt to environmental conditions, such as
              temperature extremes or fumes.

      ***

      (5) Prior administrative medical finding. A prior administrative medical
      finding is a finding, other than the ultimate determination about whether
      you are disabled, about a medical issue made by our Federal and State
      agency medical and psychological consultants at a prior level of review (see
      § 404.900) in your current claim based on their review of the evidence in
      your case record, such as:

             (i) The existence and severity of your impairment(s);

                                             8
        Case 6:20-cv-01079-JWL Document 16 Filed 12/04/20 Page 9 of 16




              (ii) The existence and severity of your symptoms;

              (iii) Statements about whether your impairment(s) meets or
              medically equals any listing in the Listing of Impairments in Part
              404, Subpart P, Appendix 1;

              (iv) Your residual functional capacity;

              (v) Whether your impairment(s) meets the duration requirement; and

              (vi) How failure to follow prescribed treatment (see § 404.1530) and
              drug addiction and alcoholism (see § 404.1535) relate to your claim.

20 C.F.R. § 404.1513(a)(4) (2017).

       The regulations include a new section entitled “How we consider and articulate

medical opinions and prior administrative medical findings for claims filed on or after

March 27, 2017.” 20 C.F.R. § 404.1520c (2017). The regulation provides that the

Commissioner “will not defer or give any specific evidentiary weight, including

controlling weight, to any medical opinion(s) or prior administrative medical finding(s),

including those from your medical sources.” 20 C.F.R. § 404.1520c(a) (2017). The

regulation provides that the SSA will consider each medical source’s opinions using five

factors, supportability, consistency, relationship of source to claimant, specialization, and

other factors tending to support or contradict a medical opinion or prior administrative

medical finding. 20 C.F.R. § 404.1520c(a)(c)(1-5) (2017). It provides that the most

important factors in evaluating persuasiveness are supportability and consistency. Id.

       The regulation explains that the decision will articulate how persuasive the SSA

finds all medical opinions and prior administrative medical findings. 20 C.F.R.

§ 404.1520c(b) (2017). The articulation requirement applies for each source, but not for

                                              9
       Case 6:20-cv-01079-JWL Document 16 Filed 12/04/20 Page 10 of 16




each opinion of that source separately. 20 C.F.R. § 404.1520c(b)(1) (2017). It requires

that the SSA “will explain how we considered the supportability and consistency factors

for a medical source's medical opinions or prior administrative medical findings in your

determination or decision. We may, but are not required to, explain how we considered

the factors in paragraphs (c)(3) through (c)(5) of this section, as appropriate, when we

articulate how we consider medical opinions and prior administrative medical findings in

your case record.” 20 C.F.R. § 404.1520c(b)(2) (2017). The regulation explains that

when the decision-maker finds two or more medical opinions or prior administrative

medical findings are equal in supportability and consistency “but are not exactly the

same,” the decision will articulate the other most persuasive factors from paragraphs

(c)(3) through (c)(5). 20 C.F.R. § 404.1520c(b)(3) (2017). Finally, the regulation

explains that the SSA is not required to articulate how it considered evidence from non-

medical sources. 20 C.F.R. § 404.1520c(d) (2017).

       B.     The ALJ’s Findings

       The ALJ explained her evaluation of the opinions of Dr. Smith and Dr. Anthony

and of Ms. Hubbard:

       The undersigned finds the opinions of the state consultants, Dr. Smith and
       Dr. Anthony, who examined the claimant in October 2017 and December
       2017 respectively, persuasive. Both consultants opined that the claimant
       would be able to perform simple tasks in environments away from the
       general public. 1A/4-6, 4A/6 [(R. 57-59, 72)]. The undersigned finds these
       opinions persuasive in that they are supported by detailed explanation. 1A,
       4A [(R. 54-64, 67-77)]. In addition, these opinions reconcile the claimant’s
       statements as to her anxiety and reluctance to interact with others, with the
       evidence that she is able to interact on some level with her family, her son’s
       teachers, and figures of authority. 4E/5-6 [(R. 187-88)]. Moreover, the
       opinions are consistent with the evidence that medication improved the

                                            10
       Case 6:20-cv-01079-JWL Document 16 Filed 12/04/20 Page 11 of 16




      claimant’s symptoms and with Ms. Hubbard’s observations that the
      claimant’s thought processes were logical and her judgment intact. 2F/1-3,
      3F/1, 2E/5 [(R. 168, 425-27, 433)]. These opinions are generally consistent
      with the undersigned’s residual functional capacity assessment.

      The undersigned finds the medical opinion of Ms. Hubbard, who performed
      an evaluation of the claimant in January 2018 to be somewhat persuasive.
      5F [(R. 449-51)]. Ms. Hubbard completed a form in which she checked
      boxes indicating the claimant’s limitations with regard to the paragraph “B”
      criteria. Significantly, the form does not provide an assessment of the
      functional ability of the claimant. None-the-less the undersigned finds Ms.
      Hubbard’s opinion that the claimant is markedly limited in her ability to
      interact with the general public, co-workers and peers, persuasive. 5F/2
      [(R. 450)]. It is supported by her several years relationship with the
      claimant as well as claimant’s own statements that she is reluctant to
      interact with others.

      The undersigned finds less persuasive Ms. Hubbard’s finding that the
      claimant had a marked limitation in her ability to complete a normal
      workday and workweek without interruption from psychologically based
      symptoms and to perform at a consistent pace without an unreasonable
      number and length of rest periods. 5F/3 [(R. 451)]. The undersigned finds
      that this opinion is inconsistent with the evidence that the claimant’s
      condition improves with medication. It is also inconsistent with the
      claimant’s own assertions to Ms. Hubbard in March 2017 that her mood
      was more stable, and with Ms. Hubbard’s own assessments that the
      claimant’s thought processes were logical and her judgment and insight
      appropriate. 2F/3 [(R. 427)].

(R. 16-17).

      C.      Analysis

      As the Commissioner points, out new regulations were promulgated applying to

cases filed on or after March 27, 2017 as was this case. The new rules were adopted “[t]o

account for the changes in the way healthcare is currently delivered.” Revisions to Rules

Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5,844-01, 5,854, 2017 WL

168819 (SSA Jan. 18, 2017). The new regulations “focus more on the content of medical


                                           11
        Case 6:20-cv-01079-JWL Document 16 Filed 12/04/20 Page 12 of 16




opinions and less on weighing treating relationships against each other [which] is more

consistent with current healthcare practice.” Id. 82 Fed. Reg. at 5,854 (emphasis added).

The SSA explained, “By moving away from assigning a specific weight to medical

opinions, we are clarifying both how we use the terms ‘weigh’ and ‘weight’ in final

404.1520c(a), 404.1527, 416.920c(a), and 416.927 and also clarifying that adjudicators

should focus on how persuasive they find medical opinions and prior administrative

medical findings in final 404.1520c and 416.920c. Our intent in these rules is to make it

clear that it is never appropriate under our rules to ‘credit-as-true’ any medical opinion.”

Id. at 5,858. The agency explained its view that

       Courts reviewing claims under our current rules [(applicable to cases filed
       before March 27, 2017)] have focused more on whether we sufficiently
       articulated the weight we gave treating source opinions, rather than on
       whether substantial evidence supports our final decision. As the
       Administrative Conference of the United States’ (ACUS) Final Report
       explains, these courts, in reviewing final agency decisions, are reweighing
       evidence instead of applying the substantial evidence standard of review,
       which is intended to be [a] highly deferential standard to us.

Id. Fed. Reg. 82 at 5,853.

       It is clear that under the new regulations ALJ’s are to focus on how persuasive a

medical source’s opinions are and not on how much weight they should be or have been

given. An ALJ is to base persuasiveness primarily on the factors of consistency and

supportability and must articulate in her decision how she considered these factors. She

may, but is not required to, explain how she considered the other three factors:

relationship, specialization, and other factors tending to support or contradict an opinion.

The persuasiveness of the other three factors are only required to be articulated when the


                                             12
       Case 6:20-cv-01079-JWL Document 16 Filed 12/04/20 Page 13 of 16




decision-maker finds two or more medical opinions or prior administrative medical

findings are equal in supportability and consistency “but are not exactly the same.” 20

C.F.R. § 404.1520c(b)(3) (2017).

      Here, the ALJ did just as the new regulations require. She explained, based on the

factors of consistency and supportability, how persuasive she found the opinions of Ms.

Hubbard and of Dr. Smith and Dr. Anthony. (R. 16-17 (as quoted supra)). As Plaintiff

suggests, SSR 96-8p contains a narrative discussion requirement providing that an ALJ

must explain how any ambiguities and material inconsistencies in the evidence were

considered and resolved. West’s Soc. Sec. Reporting Serv., Rulings 149 (Supp. 2020).

And, if the ALJ’s RFC assessment conflicts with a medical source opinion, the ALJ must

explain why she did not adopt the opinion. Id. at 150. The ALJ’s RFC assessment

conflicts with Ms. Hubbard’s opinions, and she explained why she did not adopt Ms.

Hubbard’s opinions—because she found them only somewhat persuasive. More is not

required under the new regulations.

      Plaintiff alleges ambiguities and material inconsistencies for which, in Plaintiff’s

view, the ALJ did not explain her consideration and resolution. However, Plaintiff’s

arguments, both that the ALJ was required to provide explanation for discounting every

individual limitation in Ms. Hubbard’s opinion, and that there remained ambiguities and

material inconsistencies for which the ALJ provided no explanation, are firmly planted

upon case law based on interpretation of the former regulations’ requirement that ALJs

weigh the medical opinions and explain the weight accorded to each opinion. Chapo, 682

F.3d at 1289-92 (finding erroring in the ALJ’s weighing of Dr. Vega’s opinion); Haga,

                                            13
       Case 6:20-cv-01079-JWL Document 16 Filed 12/04/20 Page 14 of 16




482 F.3d at 1208 (“the ALJ should have explained why he rejected four of the moderate

restrictions on Dr. Rawlings’ [sic] RFC assessment while appearing to adopt the others.”

(emphases added)); Robinson, 366 F.3d at 1082-85 (finding error in the ALJ’s failure to

give good reasons for the weight accorded Dr. Baca’s treating source opinion); Hamlin,

365 F.3d at 1215-199 (finding error in the ALJ’s weighing of the treating physician

opinions of Dr. Brixey and Dr. Underhill); Leah A. D., 2020 WL 2849475, at *2-6

(finding error in the ALJ’s relative weighing of the opinions of Dr. Brandhorst, Dr. Berg,

and Dr. Adams); Booker, 2018 WL 5311884, at *3-4 (finding error in the ALJ’s

weighing of Dr. Berg’s opinion pursuant to 20 C.F.R. §§ 404.1527, 416.927 (2016));

Forsberg, 2018 WL 1471426, at *2-3 (finding “remand is necessary to adequately explain

the weight accorded Dr. Rubin’s opinion and the reasons for that weight”); Selkirk, 2017

WL 5007156, at *5 (“The fact that the ALJ accorded significant weight to Dr. Blum’s

opinion, viewed in light of the fact that Dr. Blum was equivocal on Plaintiff’s ability for

sustained attention and concentration, produced an ambiguity which must be resolved in

the narrative discussion of RFC, and the ALJ did not do so.”); Warzeka, 2016 WL

3902751, at *5-6 (finding error in the relative weighing of the opinions of Dr. Holmes

and Dr. Maxfield); Gonzales, 2015 WL 13662717, at *5-6 (finding error in the ALJ’s

relative weighing of the opinions of Dr. Gurdek, Dr. Toman, Dr. Burger, Dr. Baum, Dr.

Walker and Dr. Chiang); Brillhart, 2015 WL 7017439, at *2 (“remand is necessary

because the ALJ erroneously evaluated Dr. Geis’s medical opinion”); Gutierrez, 2013

WL 5200522, at *2 (“the medical opinions were not properly weighed”); Lodwick, 2011

WL 6253799, at *4 (finding error where the ALJ accorded substantial weight to certain

                                             14
       Case 6:20-cv-01079-JWL Document 16 Filed 12/04/20 Page 15 of 16




medical opinions but did not include all their limitations). The new regulations do not

require the ALJ to articulate an explanation for how persuasive she finds every individual

opinion of a medical source. Moreover, the court may not reweigh the evidence and

substitute its judgment for that of the ALJ. Bowman, 511 F.3d at 1272; Casias, 933 F.2d

at 800; Hackett, 395 F.3d at 1172; Bowling, 36 F.3d at 434; Harrell, 862 F.2d at 475.

       The ALJ applied the correct legal standard. The remaining issue before the court

is whether substantial record evidence (“such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion”) supports the decision. The court finds

it does. Plaintiff argued, incorrectly, that the ALJ should have explained how she

discounted each limitation opined by Ms. Hubbard. But she did not argue that the record

evidence compels a more restrictive RFC than assessed by the ALJ. As has long been the

case when evaluating an agency decision, Plaintiff must demonstrate the error in the

ALJ’s rationale or finding; the mere fact that there is evidence which might support a

contrary finding will not establish error in the ALJ’s determination. “The possibility of

drawing two inconsistent conclusions from the evidence does not prevent an

administrative agency’s findings from being supported by substantial evidence. We may

not displace the agency’s choice between two fairly conflicting views, even though the

court would justifiably have made a different choice had the matter been before it de

novo.” Lax, 489 F.3d at 1084 (citations, quotations, and bracket omitted); see also,

Consolo v. Fed. Maritime Comm’n, 383 U.S. 607, 620 (1966).

       Plaintiff’s argument that “[h]ad the ALJ been aware of the lack of examining

relationship between [Drs. Smith and Anthony] and [Plaintiff], she may have afforded the

                                            15
        Case 6:20-cv-01079-JWL Document 16 Filed 12/04/20 Page 16 of 16




opinions less weight” (Pl. Br. 21) (citing 20 C.F.R. § 404.1520c(3)(v)) does not require a

different result. As Plaintiff’s citation tacitly acknowledges, examining relationship is

one of the three other factors considered, but not articulated, when evaluating a source’s

opinions. As the Commissioner argues, the ALJ specifically stated Dr. Smith and Dr.

Anthony are “state consultants.” (R. 16). Moreover, she stated she had “considered the

medical opinion(s) and prior administrative medical finding(s) in accordance with the

requirements of 20 CFR 404.1520c.” Id., at 15. This very strongly suggests a scrivener’s

error and that the ALJ knew these psychologists had reviewed the evidence to reach their

opinions and had not examined Plaintiff. Further, the ALJ found the opinions supported

by and consistent with the evidence, the two primary factors, and cited evidence

supporting her finding. Id., at 17. This also indicates that the lesser factor of relationship

did not have an impact on the persuasiveness decision.

       Plaintiff has shown no error in the ALJ’s decision.

       IT IS THEREFORE ORDERED that judgment shall be entered pursuant to the

fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the Commissioner’s final decision.

       Dated December 4, 2020, at Kansas City, Kansas.




                                               s:/ John W. Lungstrum
                                               John W. Lungstrum
                                               United States District Judge




                                             16
